Title: [February 1774]
From: Washington, George
To: 

 


Feby. 1st. At home all day. Mr. Fairfax went away after Breakfast. In & abt. Dinner time Nancy Carlyle came.
 


2. I still continued home—alone except Mr. Crawford.
 


3. Set out after an early Dinner (with Lund Washington) for Mr. Calverts, to Mr. Custis’s Wedding who was this Eveng. married to Miss Nelly Calvert.

	
   
   On 15 Dec. 1773 GW had written to Rev. Myles Cooper, president of King’s College, N.Y., that his hopes of Jacky’s continuing his education were “at an end; & at length, I have yielded, contrary to my judgment, & much against my wishes, to his quitting College; in order that he may enter soon into a new scene of Life, which I think he would be much fitter for some years hence, than now; but having his own inclination, the desires of his mother & the acquiescence of almost all his relatives, to encounter, I did not care, as he is the last of the family, to push my opposition too far; & therefore have submitted to a Kind of necessity” (DLC:GW).



 


4. At Mr. Calverts all day. With much other company.
 


5. Returnd home to a late Dinner. Found Mr. Gist here who came the day I left home. Also found Doctr. Rumney & Val. Crawford here.
 


6. At home all day. Mr. Gist went away after Breakfast.
 


7. Went with Mrs. Washington and Nancy Carlyle by the New Church to Captn. McCartys. Dind there & came home in the Afternoon. Doctr. Rumney went away after Breakfast.
 


8. Rid into the Neck to the Plantation’s there. And to the fishing Landing—where my Carpenters were at Work. Came home by Muddy hole. Mrs. Slaughter dind here & went away afterwards.
 


9th. At home all day. In the Afternoon Mr. Matthew Campbell & Captn. Crawford came.
 


10th. At home all day. After Breakfast Mr. Campbell went away and in the Afternoon Mr. Hugh Stephenson came.



   
   Hugh Stephenson, a son of GW’s old friend Richard Stephenson of Frederick County and a half brother to Valentine and William Crawford, lived in the Shenandoah Valley until the Revolution. In response to a request by the Continental Congress in June 1775, Virginia raised two companies of riflemen, most of whom came from the Valley and the frontier. The two companies, led by Capt. Daniel Morgan and Capt. Hugh Stephenson, marched to Cambridge and participated in the siege of Boston. A year later (June 1776) Stephenson, now a colonel, was put in command of a combined Virginia-Maryland rifle regiment in the Continental service and died that summer during the New York campaign (BERGFred Anderson Berg. Encyclopedia of Continental Army Units: Battalions, Regiments, and Independent Corps. Harrisburg, Pa., 1972., 120, 132; HEITMAN [1]Francis B. Heitman. Historical Register of Officers of the Continental Army during the War of the Revolution, April, 1775, to December, 1783. 1893. Rev. ed. Washington, D.C., 1914., 381).



 


11. At home all day. Mr. Thos. Rutherford came here to dinner & Mr. Resin Bell in the afternn.


   
   Rutherford is probably Robert Rutherford’s brother Thomas, of Berkeley (later Jefferson) County (see GREENE [3]Katherine Glass Greene. Winchester, Virginia, and Its Beginnings, 1743–1814. Strasburg, Va., 1926., 375–82). Rezin Beall (1723–1809), whose name is variously spelled, was a descendant of Thomas Beall the immigrant and lived on Little Paint Branch, one mile north of Beltsville in northern Prince George’s County, Md. (BEALLFielder M. M. Beall. Colonial Families of the United States Descended from the Immigrants Who Arrived Before 1700, Mostly from England and Scotland, and Who Are Now Represented by Citizens of the Following Names, Bell, Beal, Bale, Beale, Beall. Washington, D.C., 1929., 112–13). From 16 Aug. to 1 Dec. 1776 Beall served as a brigadier general with Maryland troops in the campaign in the Jerseys (HEITMAN [1]Francis B. Heitman. Historical Register of Officers of the Continental Army during the War of the Revolution, April, 1775, to December, 1783. 1893. Rev. ed. Washington, D.C., 1914., 79; BERGFred Anderson Berg. Encyclopedia of Continental Army Units: Battalions, Regiments, and Independent Corps. Harrisburg, Pa., 1972., 42, 67, 108).



   
   Beall had brought a note from Jonathan Boucher recommending him for the job Valentine Crawford had just accepted from GW (see 27 Jan. 1774). On 15 Feb., GW explained to Boucher: “Before Mr. Beall deliver’d me your Letter of the 10th . . . (under a supposition of his willingness to undertake my business on the Ohio) I had conditionally agreed with Mr. Vale. Crawford for this purpose; who you must know, had Imbark’d in a Courting Scheme (in this neighbourhood) and, as I conceiv’d the task of pleasing a Master & Mistress, equal to that of two Masters, I made a point of his settling this business somehow or other with the Lady before he undertook mine; and this he did unfavourably to his wishes, the very day Mr. Beall came here & was at liberty for me” (NN; see main entry for 27 Jan. 1774).



 


12. After dinner the two Crawfords & Mr. Stephenson set out for Wmsburg. & Mr. Rutherford and Mr. Beall for their respective homes.

	
   
   Valentine Crawford and Hugh Stephenson were carrying a letter from GW to Governor Dunmore, dated 11 Feb., attesting to their satisfactory military service in the early 1760s, by which they hoped to qualify for western bounty land under the royal Proclamation of 1763 (ViW). Thomas Rutherford was carrying a letter from GW dated this day recommending him as an assistant surveyor (PPiU).



 


13. At home all day alone.
 


14. Again at home all day. To Dinner came Master Geo. Carlyle—who went away afterwards with his Sister Nancy. In the Afternoon Captn. Bullet & his Brother Cuthbert came & stayed all Night.

   


   
   Capt. Thomas Bullitt, who had been surveying land in the Ohio Valley for Governor Dunmore and others, was now reporting to GW on his trip and on land he had chosen for GW. Thomas’s brother Cuthbert Bullitt (d. 1791) was an attorney living in Prince William County. In 1788 Cuthbert Bullitt was elected by the General Assembly an additional judge of the Virginia General Court (VSPWilliam P. Palmer et al., eds. Calendar of Virginia State Papers and Other Manuscripts. 11 vols. Richmond, 1875–93., 4:537). Another Bullitt brother, Benjamin, had been killed while serving with GW in the Virginia Regiment (HARRISON [6]“Harrison of Northern Virginia” and “The Harrison Family of Northern Virginia.” Virginia Magazine of History and Biography 23 (1915): 214–16, 331–33, 443–45; 24 (1916): 97–99, 211–13, 314–15., 24:212).



 


15. These Gentlemen went away. I went to a Vestry at the New Church & returnd in the Aftern.


   
   The main business for the Truro vestry at this meeting was recorded in the vestry book: “George Mason Esqr. Executor of Daniel French dec[ease]d, Undertaker [contractor for the construction] of the Church near Pohick, having finished the said Church tender the same to this Vestry . . . and the said Vestry being of Opinion that the said Church is finished . . . do receive the same . . . the said George Mason undertaking to finish the Horse Blocks and Benches under the Trees” (Truro Vestry Book, 160, DLC).



 


16. At home all day alone—being engaged in writing.
 


17. Went a Hunting. Found a dog fox in this Neck and killed him after treeing 3 times and running about 2 hours.
 



18. At home all day alone Writing. In the Aftn. Mr. Jas. Lawson came.


   
   This is probably James Lawson of Glasgow, who had come to Virginia to settle the accounts of the financially troubled Occoquan ironworks, which his brother-in-law John Semple had taken over from John Ballendine in the early 1760s (SKAGGSDavid C. Skaggs and Richard K. MacMaster, eds. “Post-Revolutionary Letters of Alexander Hamilton, Piscataway Merchant.” Maryland Historical Magazine 63 (1968): 22–54; 65 (1970): 18–35., 63:28, n. 15; Va. Gaz., P&D, 13 June 1771). Lawson was now planning to sail for Scotland “to settle all his Business in Glasgow, and return here with his Wife and family to spend the rest of his Life” (Alexander Hamilton to James Brown & Co., 27 June 1774; MACMASTERRichard K. MacMaster and David C. Skaggs, eds. “The Letterbooks of Alexander Hamilton, Piscataway Factor.” Maryland Historical Magazine 61 (1966): 146–66, 305–28; 62 (1967): 135–69., 61:166).



 


19. Went a Hunting in the Neck see three Foxs but killd none. Mr. Lawson went away after Breakfast.
 


20. At home all day. Mr. Willm. Brent & Mr. Notley Rozer came to Dinner & stayd all Night.


   
   At least two William Brents lived along the Potomac at this time. One was William Brent of Charles County, Md.; the other was William Brent (1733–1782), of Richland, near Aquia Creek in Stafford County, Va., who married Eleanor Carroll (d. 1804), daughter of Daniel Carroll of Upper Marlboro, Md. (BRENTChester Horton Brent. The Descendants of Collo. Giles Brent, Capt. George Brent, and Robert Brent, Gent., Immigrants to Maryland and Virginia. Rutland, Vt., 1946., 123). Notley Rozer was a son of Henry and Eleanor Neale Rozer, of Piscataway Parish, Prince George’s County, Md. (BOWIEEffie Gwynn Bowie. Across the Years in Prince George’s County: A Genealogical and Biographical History of Some Prince George’s County, Maryland and Allied Families. Richmond, Va., 1947., 572).



 


21. A Wm. Stevens came here in the Evening, & stayd all Night. I continued at home all day.

	
   
   GW hired William Stevens to accompany the expedition of workers GW was sending west to seat his Kanawha lands (GW to William Stevens, 6 Mar. 1775, DLC:GW; General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 103).



 


22. At home all day. Stevens went away Early. Miss Digges Miss Betcy Digges, & Mrs. Slaughter Dind here & went away afterwards.
 


23. At home all day. Mr. Robt. Adam came to dinner and Mr. B. Fairfax and Captn. Crawford came after Dinner—the whole staying all Night.
 


24. Went a huntg. in the Morning and from thence to the Vestry. Mr. Adams going away—upon my return found Doctr. Craik, Val. Crawford & Mr. Thos. Gist.


   
   Meeting again “at the new Church near Pohick,” the Truro vestry assigned pews, first to those (including GW) who bought pews at auction in the fall of 1772. Other pews were then assigned: the “Upper Pew . . . adjoining the South Wall . . . to the Use of the magistrates and Strangers, and the Pew opposite thereto to the use of their Wives, and the two Pews next below

them . . . to the Vestrymen and Merchants and their Wives.” The “eight Pews below and adjoining the Cross Isle of the Church [were] assigned to the Use of the most respectable Inhabitants and House Keepers of the Parish, the Men to sit in the four Pews next the South Wall, and the Women in the other four next the North Wall” (Truro Vestry Book, 161–62, DLC).


   

   
   The vestry also ordered “that the new Church . . . be furnished with a Cushion for the Pulpit and Cloths for the Desks & Communion Table of Crimson Velvet with Gold Firing, and that Colo. George Washington be requested to import the same” (Truro Vestry Book, 162, DLC). This was the last vestry meeting GW is recorded as having attended, although he remained a vestryman until he resigned the position in 1784 (GW to Daniel McCarty, 22 Feb. 1784, DLC:GW).



 


25. At home all day. Mr. Fairfax & Doctr. Craik went away after Breakfast. Hancock Lee came to Dinr. & went away after it.


   
   Hancock Lee (1740–1819), of Greenview, Fauquier County, did much exploring and surveying in the Ohio Valley and later settled in Kentucky (LEE [1]Cazenove Gardner Lee, Jr. Lee Chronicle: Studies of the Early Generations of the Lees of Virginia. Edited by Dorothy Mills Parker. New York, 1957., 268, 355–56; WEAKSMabel Clare Weaks, ed. Calendar of the Kentucky Papers of the Draper Collection of Manuscripts. Madison, Wis., 1925., 420, 436). Lee, newly commissioned as a surveyor, was preparing to accompany Capt. William Crawford on a surveying trip down the Ohio River (MASON [2]Robert A. Rutland, ed. The Papers of George Mason, 1725–1792. 3 vols. Chapel Hill, N.C., 1970., 1:448).



   
   Although GW was not present, the Truro Parish vestry met again on this day to finish details regarding the new church. Among the business was an order “that William Bernard Sears gild the Ornaments within the Tabernacle Frames the Palm Branch and Drapery on the Front of the Pulpit (also the Eggs on the Cornice of the small Frames if the Gold will hold out) . . . to be done with the Gold Leaf given to the Parish by Colo. George Washington” (Truro Vestry Book, 164, DLC).



 



26. At home all day. Captn. Crawford and Mr. Gist went away after Breakfast.
 


27. At home all day alone.
 


28. Mr. Tayler, Mr. Wagener & one Mordaica Red came to Breakfast & went away afterwards.

	
   
   mr. tayler: possibly Hancock Taylor, who accompanied his first cousin, Hancock Lee, on a surveying trip into Kentucky in the spring of 1774. During that trip Taylor was killed by Indians (Va. Gaz., P&D, 15 Sept. 1774). Mordecai Redd, of Frederick County, later bought a piece of land in Frederick County from the estate of George Carter, for which GW was a trustee (see main entry for 10 Mar. 1769).



